Citation Nr: 1419880	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-19 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for temporary paralysis, claimed as neuropathy of the right hand and numbness of the right arm.

6.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from November 1981 to September 1997.

He appealed to the Board of Veterans' Appeals (Board/BVA) from December 2008, June 2011, and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and Winston-Salem, North Carolina, which denied his claim of entitlement to service connection for obstructive sleep apnea but increased the rating for his PTSD to 30 percent as of July 19, 2010, the date of receipt of his claim for a higher rating for this disability.  He wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (an increase in rating to a level less than the highest possible rating does not abrogate an appeal unless the Veteran expressly indicates he is satisfied with the new rating).

In October 2011, as documented in a signed VA Form 21-4138, the Veteran elected to have an informal conference with a local decision review officer (DRO) instead of a formal hearing.  However, in October 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the electronic portion of the file, so is of record.  

The claim of entitlement to a rating higher than 30 percent for the PTSD requires further development, so the Board is remanding this claim to the RO.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea incepted during his service.

2.  On October 20, 2011, on a VA Form 21-4138 submitted prior to the issuance of a decision in this appeal, the Veteran withdrew his claims of entitlement to service connection for alcoholism, hypertension, and migraine headaches.

3.  On June 27, 2013, in another letter also submitted prior to the issuance of a decision in this appeal, the Veteran, by way of his attorney, additionally withdrew his claim of entitlement to service connection for temporary paralysis (claimed as neuropathy of his right hand and numbness of his right arm).


CONCLUSIONS OF LAW

1.  The Veteran's obstructive sleep apnea was incurred during his service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria are met for withdrawal of the appeal concerning his claims of entitlement to service connection for alcoholism, hypertension, migraine headaches, and temporary paralysis (claimed as neuropathy of his right hand and numbness of his right arm).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims of entitlement to service connection for alcoholism, hypertension, migraine headaches, and temporary paralysis (claimed as neuropathy of the right hand and numbness of the right arm), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board issues a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The Veteran has withdrawn his appeal of these claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration as concerning these claims.  See October 2011 VA Form 21-4138 and June 2013 letter to VA.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are summarily dismissed.

With respect to the claim of entitlement to service connection for obstructive sleep apnea, the Veteran contended in his November 2007 claim that he had experienced symptoms of this condition since 1975, so since very early in his military career.  Similarly, he testified during his October 2013 videoconference hearing that he began experiencing symptoms of sleep apnea around 1976.  See October 2013 transcript, p. 16.  He further testified that he was told by his roommate in service that he snored all night.  Id., p. 17.  He stated that he did not report his difficulty sleeping during service because he did not want to lose his flight status privileges.  Id., p. 22.  He testified that his sleep apnea symptoms have persisted since his service.  Id., pp. 22-24.  He reported that he first sought treatment for his sleep apnea symptoms in 2003 or 2004, at the urging of his wife, whom he had met in 1999.  Id., p. 23.


Additionally, in separate statements both dated in May 2009, two fellow servicemen wrote letters to VA explaining that they had served with the Veteran and had personally witnessed his snoring problems.  The first, M.D.P., wrote that he had served with the Veteran beginning in 1977 and also had observed multiple instances when the Veteran was fatigued on account of not having gotten a restful night's sleep.  The second, J.E.P., wrote that he had served with the Veteran from 1985 to 1989.  These statements are consistent with the Veteran's testimony.  Id., pp. 18-20.  Furthermore, the Veteran's wife wrote in an October 2011 letter that, since they began their relationship in 1999, she has observed his loud snoring and instances of stopped breathing during sleep, as well as daytime sleepiness as a consequence.

Establishing entitlement to direct service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran meets the requirement of establishing a current disability.  VA clinicians have diagnosed him with sleep apnea on multiple occasions - including in October 2007, July 2008, October 2009, March 2010, and April 2011 - and consequently have prescribed a continuous positive airway pressure (CPAP) machine to try and improve his sleep.

The Veteran also meets the requirement of establishing an in-service incurrence.  His November 2007 statements and October 2013 hearing testimony attesting to sleep apnea symptoms in service were corroborated by his two fellow servicemen, M.D.P. and J.E.P., in May 2009, and they are all competent to observe such symptoms as snoring and fatigue.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a layperson is competent to observe breathing difficulty); 38 C.F.R. § 3.159(a)(2).  Moreover, they are all competent to testify concerning events or factual matters of which they have firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And there equally is no inherent reason to question their credibility, so their lay testimony is ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

Finally, the Veteran meets the requirement of a establishing a nexus between the claimed disease or injury in service and the present disability.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if, as an example, its description of symptoms is later supported by a medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, as M.D.P. chronicles in his May 2009 statement, he and the Veteran had conversations in 1977 wherein the Veteran manifested symptoms of sleep apnea, which were supported by the later diagnoses of sleep apnea, beginning in 2007.  Consequently, the criteria for establishing the required nexus also are met.

Having said that, the Board also is cognizant that a VA compensation examiner provided a negative nexus opinion in December 2011.  However, that opinion is entitled to no probative weight because the examiner primarily relied on the absence of corroborating evidence in the Veteran's service treatment records (STRs).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by in-service medical evidence); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).

The examiner's opinion also is not entitled to any probative weight because she relied on her own competence determination - namely, that the observations of the Veteran and his fellow servicemen were "not enough to say [that he] had sleep apnea [because...he] was not diagnosed with sleep apnea until 2007 but got out of the service in 1997."  As already explained, lay evidence can be competent 

and sufficient evidence of a diagnosis or to establish etiology if, inter alia, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Finally, the VA examiner erred by requiring too high a level of proof, as shown in her conclusion that "[i]t is impossible to say that [the Veteran] had sleep apnea back when he was in the service."  Contrary to the examiner's too-exacting standard, the Veteran need not definitively show that he had sleep apnea in service; rather, he only need show that this is an as likely as not proposition.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Moreover, it is possible that he had the early (prodromal) symptoms of this condition, even accepting that the initial diagnosis was not until after the conclusion of his service.  And according to 38 C.F.R. § 3.303(d), service connection is still permissible in this circumstance if the evidence as a whole, including that pertinent to service, establishes the disease was incurred in service.  By disregarding the relevant lay statements because they are not corroborated in the Veteran's STRs, and by categorically finding the laymen in this instance incompetent to diagnose sleep apnea irrespective of the later medical diagnoses of this disease, the VA compensation examiner impermissibly substituted a legal analysis for the requested medical one.  The VA examiner is charged with making the necessary medical determinations, whereas the Board has the responsibility of making the necessary factual determinations.  The December 2011 VA examination report therefore warrants no probative value, especially in comparison to the contrary medical and lay evidence that is favorable to this claim.  Certainly then, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea incepted during his service.  Thus, resolving this reasonable doubt in his favor, the Board finds that service connection is warranted for his obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claims of entitlement to service connection for alcoholism, hypertension, migraine headaches, and temporary paralysis (claimed as neuropathy of the right hand and numbness of the right arm) are all dismissed since withdrawn.

However, the claim of entitlement to service connection for obstructive sleep apnea is granted.


REMAND

As concerning the remaining claim for an even higher rating for his PTSD, the Veteran testified under oath during his videoconference hearing that his PTSD symptoms have gotten worse since his last VA examination.  See October 2013 transcript, pp. 3, 4, 9, 14-15.  That most recent examination was in October 2010, so some 31/2 years ago.  He therefore needs to be reexamined to reassess the severity of this service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Also, since his appeal of this claim is being remanded for this further development, the RO should additionally ask that he identify all additional, pertinent treatment that he has received for his PTSD, and take appropriate measures to obtain these additional records, including those from the VA treatment facility in Raleigh, North Carolina.  See transcript, p. 11).  See also 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).


Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he identify all outstanding VA and non-VA records pertaining to his PTSD, meaning those not already of record, including especially those from the VA treatment facility in Raleigh, North Carolina.  Take appropriate measures to request copies of all outstanding records of pertinent VA or private medical treatment, and associate them with the claims file for consideration.  The amount of effort needed to be expended in trying to obtain all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  The Veteran also must be appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  As well, notify the Veteran that he may submit additional lay statements from himself and from others who have first-hand knowledge of the nature and severity of his PTSD and its impact on his social and occupational functioning, including his ability to work in a substantially gainful capacity.  Give him sufficient time to submit this lay evidence.

3.  Upon receipt of all additional records and lay evidence, provide the Veteran another VA compensation examination reassessing the severity of his PTSD.  

The claims file must be made available to and reviewed by the examiner and all necessary testing and mental status evaluation performed.

The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) score.  The examiner must provide explanatory rationale for all conclusions and must discuss the findings in relation to the pertinent evidence of record.  The examiner must also discuss the impact of the Veteran's PTSD on his ability to obtain or maintain substantially gainful employment.

4.  Then readjudicate this claim for an even higher rating for the PTSD in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


